 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   Allied World Insurance Company

 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   JOYCE SIRIANNI,                                      Case No: 2:20-cv-00118-KJD-EJY
 9                  Plaintiff,
                                                          ORDER FOR EXTENSION OF TIME TO
10   v.                                                   FILE OPPOSITION TO PLAINTIFF’S
                                                          MOTION TO REMAND
11   ALLIED WORLD INSURANCE COMPANY,
     DEMETRIOS A. DALACAS, ESQ.,                          (Second Request)
12   individually, DEMETRIOS A. DALACAS,
     ESQ., P.C., a Nevada professional corporation;
13   DOES I through X; and ROE BUSINESS
     ENTITIES I through X; inclusive,
14
                    Defendants.
15

16           Defendant ALLIED WORLD INSURANCE COMPANY (“Allied World”) and Plaintiff
17   Joyce Sirianni, by and through their respective counsel of record, hereby stipulate and agree to
18   extend the deadline for Allied World to file an opposition to Plaintiff’s Motion to Remand filed on
19   February 14, 2020 (ECF No. 9) by seven (7) days, from March 13, 2020 to March 20, 2020.
20           This stipulation is submitted in compliance with LR IA 6-1. Counsel for Allied World
21   respectfully requests this extension to provide sufficient time to allow Allied World with an
22   opportunity to work with its counsel in revising and finalizing the opposition brief for filing.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     1564530v.1
 1          The parties agree that the requested extension is not being requested in bad faith or to delay

 2   these proceedings unnecessarily.

 3          This is the second stipulation for extension of time to file an opposition

 4          DATED this 13th day of March, 2020.
 5                                                    WILSON, ELSER, MOSKOWITZ,
                                                      EDELMAN & DICKER LLP
 6
                                                        /s/ Chad C. Butterfield
 7                                                    CHAD C. BUTTERFIELD
                                                      Nevada Bar No. 10532
 8                                                    300 South Fourth Street, 11th Floor
 9                                                    Las Vegas, NV 89101
                                                      Attorneys for Defendant Allied World
10                                                    Insurance Company
            DATED this 13th day of March, 2020.
11
                                                      PRINCE LAW GROUP
12
                                                      /s/ Kevin T. Strong
13                                                    DENNIS M. PRINCE
                                                      Nevada Bar No. 5092
14                                                    KEVIN T. STRONG
15                                                    Nevada Bar No. 12107
                                                      JONATHAN A. RICH
16                                                    Nevada Bar No. 15312
                                                      10801 West Charleston Blvd.
17                                                    Las Vegas, NV 89135
                                                      Attorney for Plaintiff Joyce Sirianni
18

19

20                                                  ORDER
21          GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
                       18th day of _______________,
            Dated this _____       March            2020.
23

24

25
                                                  ________________________________________
26                                                UNITED STATES DISTRICT JUDGE

27
28

                                                       -2-
